Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 1 of 12 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 Raizy Hoffman, individually and on behalf of all others
 similarly situated,                                                 Case. No.: 1:21-cv-3008
                                            Plaintiff,
                                                                     CLASS ACTION COMPLAINT
                                                                     DEMAND FOR JURY TRIAL
           -v.-
 Transworld Systems Inc.,
                                         Defendant(s).

          Plaintiff Raizy Hoffman (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Transworld Systems

Inc., (hereinafter referred to as “Defendant”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

     1.           The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.           The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 2 of 12 PageID #: 2




protection laws were inadequate Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as a where a substantial part of the events or omissions giving

rise to the claim occurred.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New York, county of Kings.

      8.        Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

used in the FDCPA with an address for service at C T Corporation System, 28 Liberty St., New

York, New York, 10005.

      9.        Defendant is a company that uses the mail, telephone, and facsimile and regularly

engages in business, the principal purpose of which is to attempt to collect debts alleged to be due

itself or another.




                                                   2
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 3 of 12 PageID #: 3




                                       CLASS ALLEGATIONS

     10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     11.     The Class consists of:

             a.     all individuals with addresses in the State of New York;

             b.     to whom Defendant sent an initial collection letter;

             c.     attempting to collect a consumer debt;

             d.     providing multiple addresses;

             e.     without identifying the correct address to which to send a dispute; and

             f.     which letter was sent on or after a date one (1) year prior to the filing of this action

                    and on or before a date twenty-one (21) days after the filing of this action.

       12.        A subclass consists of:

             a.     all individuals with addresses in the State of New York;

             b.     to whom Defendant sent an initial collection letter;

             c.     attempting to collect a consumer debt;

             d.     in which the letter states that the amount due may be greater;

             e.     when in fact, the balance is static;

             f.     which letter was sent on or after a date one (1) year prior to the filing of this action

                    and on or before a date twenty-one (21) days after the filing of this action.

       13. The identities of all class members and sub-class members are readily ascertainable

   from the records of Defendant and those companies and entities on whose behalf they attempt

   to collect and/or have purchased debts.




                                                     3
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 4 of 12 PageID #: 4




      14. Excluded from the Plaintiff Class and sub-class is the Defendant and all officers,

   members, partners, managers, directors and employees of the Defendant and its respective

   immediate families, and legal counsel for all parties to this action, and all members of their

   immediate families.

      15. There are questions of law and fact common to the Plaintiff Class and sub-class, which

   common issues predominate over any issues involving only individual class members. The

   principal issue is whether the Defendant’s written communications to consumers, in the forms

   attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

      16. The Plaintiff’s claims are typical of the class members and sub-class members, as all

   are based upon the same facts and legal theories. The Plaintiff will fairly and adequately protect

   the interests of the Plaintiff Class and sub-class defined in this complaint. The Plaintiff has

   retained counsel with experience in handling consumer lawsuits, complex legal issues, and class

   actions, and neither the Plaintiff nor her attorneys have any interests, which might cause them

   not to vigorously pursue this action.

      17. This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class and sub-class defined above are so numerous that joinder

                  of all members would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and sub-class and those questions

                  predominance over any questions or issues involving only individual class




                                                 4
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 5 of 12 PageID #: 5




                 members and sub-class members. The principal issue is whether the Defendant’s

                 written communications to consumers, in the forms attached as Exhibit A violate

                 15 U.S.C. §§ 1692e, 1692f, and 1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members

                 and sub-class members. The Plaintiff and all members of the Plaintiff Class and

                 sub-class have claims arising out of the Defendant’s common uniform course of

                 conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members and sub-class members insofar as Plaintiff has no interests that

                 are averse to the absent class members. The Plaintiff is committed to vigorously

                 litigating this matter. Plaintiff has also retained counsel experienced in handling

                 consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

                 nor her counsel have any interests which might cause them not to vigorously

                 pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

      18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff




                                                5
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 6 of 12 PageID #: 6




   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).

                                  FACTUAL ALLEGATIONS

      20.     Plaintiff repeats the above allegations as if set forth herein.

      21.     Some time prior to May 31, 2020, Plaintiff allegedly incurred an obligation to

   Barclays Bank Delaware (“Barclays”).

      22.     The obligation arose out of credit card transactions in which money, property,

   insurance or services, which are the subject of these transactions, were incurred solely for

   personal purposes, specifically a Miles & More Mastercard credit card.

      23.     The alleged Barclays obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

      24.     Barclays is a "creditor" as defined by 15 U.S.C. § 1692a (4).

      25.     Upon information and belief, Barclays contracted with the Defendant to collect the

   defaulted debt. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a (6).

      26.     Defendant collects and attempts to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                           Violation – May 31, 2020 Collection Letter

      27.     On or about May 31, 2020, Defendant sent the Plaintiff an initial collection letter

   regarding the alleged debt owed to Barclays with the last four digits of creditor account number

   as 5802. (See Letter attached as Exhibit A.)




                                                  6
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 7 of 12 PageID #: 7




      28.     The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

   disputing the debt.

      29.     However, there are three addresses listed for Defendant in two different states:

              a. PO Box 15618, Dept. 940, Wilmington, DE 19850-5618;

              b. 500 Virginia Dr. Suite 514, Ft Washington, PA 19034;

              c. PO Box 17157 Wilmington, DE 19850.

      30.     None of the three addresses are specifically identified as the correct address to which

   to send a dispute.

      31.     Plaintiff was therefore confused as to how to properly dispute the debt and exercise

   her rights under § 1692g.

      32.     Upon information and belief, disputes sent to one or more of these addresses will not

   be honored by Defendant.

      33.     Listing the incorrect address(es) misled Plaintiff into believing a proper dispute can

   be sent there.

      34.     Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

   wasted time.

      35.     Plaintiff was therefore unable to evaluate his options of how to handle this debt.

      36.     Because of this, Plaintiff expended time, money, and effort in determining the proper

   course of action.

      37.     Furthermore, the Letter states:

              “As of the date of this letter your balance is $5779.70. Because of interest, late

              charges, and other charges that may vary from day to day, the amount due on the day




                                                 7
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 8 of 12 PageID #: 8




               you pay may be greater. Hence. if you pay the amount shown above, an adjustment

               may be necessary after we receive your payment.”

       38.     However, in fact, the balance at this time was not increasing due to interest, late

   charges, or other charges.

       39.     Therefore, Defendant mischaracterized the status of the debt.

       40.     Plaintiff believed that the debt would increase if he did not pay promptly.

       41.     These violations by Defendant were knowing, willful, negligent and/or intentional,

   and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

       42.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

   Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

   Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

   action regarding the collection of any consumer debt.

       43.     Defendant’s deceptive, misleading and unfair representations with respect to its

   collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability

   to intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

   determine how to dispute the debt and the debt was mischaracterized.

       44.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

   properly respond or handle Defendant’s debt collection.

       45.     Plaintiff was confused and misled to her detriment by the statements in the dunning

   letter, and relied on the contents of the letter to her detriment.

       46.     Plaintiff would have pursued a different course of action were it not for Defendant’s

   statutory violations.




                                                   8
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 9 of 12 PageID #: 9




      47.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

   Plaintiff has been damaged.

                                             COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

      48.     Plaintiff repeats the above allegations as if set forth herein.

      49.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      50.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      51.     Defendant violated said section by deceptively and/or misleadingly providing

   multiple addresses and not identifying which one should be used to dispute the debt, in violation

   of § 1692e (10).

      52.     Defendant further violated said section by providing a false representation of the

   character, amount and/or legal status of the debt, in violation of § 1692e (2)(A).

      53.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                            COUNT II

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692f et seq.

      54.     Plaintiff repeats the above allegations as if set forth herein.

      55.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

   towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

   U.S.C. § 1692f.


                                                  9
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 10 of 12 PageID #: 10




       56.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

    unconscionable means in connection with the collection of any debt.

       57.     Defendant violated this section by unfairly providing multiple addresses and not

    identifying which one to use for disputing a debt.

       58.     Defendant further violated this section by unfairly stating that the balance was

    subject to interest, late charges, and other charges.

       59.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

    conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                             COUNT III

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.

       60.     Plaintiff repeats the above allegations as if set forth herein.

       61.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       62.     Pursuant to 15 U.S.C. § 1692g:

                  Within five days after the initial communication with a consumer in

                  connection with the collection of any debt, a debt collector shall, unless the

                  following information is contained in the initial communication or the

                  consumer has paid the debt, send the consumer a written notice containing –

                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed;

                       3. A statement that unless the consumer, within thirty days after

                           receipt of the notice, disputes the validity of the debt, or any



                                                  10
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 11 of 12 PageID #: 11




                            portion thereof, the debt will be assumed to be valid by the debt-

                            collector;

                        4. A statement that the consumer notifies the debt collector in

                            writing within thirty-day period that the debt, or any portion

                            thereof, is disputed, the debt collector will obtain verification of

                            the debt or a copy of a judgment against the consumer and a copy

                            of such verification or judgment will be mailed to the consumer

                            by the debt collector; and

                        5. A statement that, upon the consumer’s written request within the

                            thirty-day period, the debt collector will provide the consumer

                            with the name and address of the original creditor, if different

                            from the current creditor.

        63.     Defendant violated this section by providing multiple addresses and not identifying

    which one to use for disputing the debt, thereby failing to provide the proper notice required by

    §1692g in an initial collection letter.

        64.     Defendant further violated this section by misrepresenting the amount and status of

    the debt, in violation of § 1692 g (1).

        65.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

    conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

        66.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable




                                                  11
Case 1:21-cv-03008-RPK-JRC Document 1 Filed 05/27/21 Page 12 of 12 PageID #: 12




                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Raizy Hoffman, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Transworld Systems Inc. as follows:

              i.      Declaring that this action is properly maintainable as a Class Action and

           certifying Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

             ii.      Awarding Plaintiff and the Class statutory damages;

            iii.      Awarding Plaintiff and the Class actual damages;

            iv.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

           and expenses;

             v.       Awarding pre-judgment interest and post-judgment interest; and

            vi.       Awarding Plaintiff and the Class such other and further relief as this Court

           may deem just and proper.


        Dated: May 27, 2021                          Respectfully Submitted,

                                                            Stein Saks, PLLC
                                                            /s/ Tamir Saland
                                                            Tamir Saland, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ, 07601
                                                            P. (201) 282-6500 ext. 122
                                                            F. (201) 282-6501
                                                            Tsaland@SteinSaksLegal.com
                                                            Attorneys for Plaintiff Raizy Hoffman




                                                12
